                Case 1:19-cr-00366-LGS Document 36 Filed 11/18/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                         :
 UNITED STATES OF AMERICA,                                               :
                                                                         :   Case No. 19 Cr. 366 (LGS)
            - against -                                                  :
                                                                         :   NOTICE OF MOTION
 STEPHEN M. CALK,                                                        :
                                                                         :
                                Defendant.                               :
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                    PLEASE TAKE NOTICE that upon the Declaration of Paul H. Schoeman, Esq.,

dated November 8, 2019, all exhibits attached thereto, the accompanying Memorandum of Law,

and all prior papers and proceedings in this action, the defendant Stephen M. Calk, by his

undersigned attorneys, will move this Court before the Honorable Lorna G. Schofield, United

States District Judge, at the United States Courthouse for the Southern District of New York, at a

date and time to be determined by the Court, for an order: (1) suppressing any evidence that the

government recovered from Mr. Calk’s iPhone pursuant to a search warrant; (2) compelling the

government to provide the defense with a transcript of the grand jury proceedings leading to Mr.

Calk’s indictment; and, (3) compelling the government to produce its correspondence with the

Office of the Comptroller of the Currency and the Presidential Transition Team, and for any

other relief as the Court may deem just and proper.

                    Defendant respectfully requests oral argument in connection with his pretrial

motions.




KL3 3272688.1
                Case 1:19-cr-00366-LGS Document 36 Filed 11/18/19 Page 2 of 2



Dated: New York, New York                  Respectfully submitted,
       November 8, 2019

                                           KRAMER LEVIN NAFTALIS & FRANKEL LLP

                                           By: /s/ Paul H. Schoeman
                                               Paul H. Schoeman
                                               Darren A. LaVerne
                                               1177 Avenue of the Americas
                                               New York, NY 10036
                                               Telephone: 212.715.9100

                                           LOEB & LOEB LLP

                                                  Jeremy Margolis
                                                  Joseph J. Duffy
                                                  321 N. Clark Street
                                                  Chicago, IL 60654
                                                  Telephone: 312.464.3100

                                           Attorneys for Defendant Stephen M. Calk




                                              2
KL3 3272688.1
